DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/973,896, filed on December 18, 2015.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on October 22, 2019.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species III: Figs. 3A - 3C, corresponding to claims 1 - 10, in the reply filed on February 16, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishijima et al. (USP App. Pub. No. US 2012/0018772 A1), hereinafter as Nishijima.

Regarding claim 1, figs. 1A and 1B of Nishijima discloses a light emitting device (100) comprising:
a resin package (101 and 102) including
a molded resin part (101) defining a part of a recessed portion (S), and
a pair of leads (102) exposed from the molded resin part at a bottom surface of the recessed portion (as seen in figs. 1A and 1B), each of the leads including a plating layer (¶¶ 63 - 65) and exposed from the molded resin part at a lower surface of the resin package (bottom surface of 102; ¶ 57), a height of a first part of the plating layer (one part of 102) exposed from the lower surface of the resin package and adjacent to an edge of a corresponding one of the leads (an 
a light emitting element (103) mounted on the bottom surface of the recessed portion.

Regarding claim 6, figs. 1A and 1B of Nishijima discloses a light emitting device (100) comprising:
a resin package (101 and 102) including
a molded resin part (101) defining a part of a recessed portion (S), and
a pair of leads (102) exposed from the molded resin part at a bottom surface of the recessed portion (as seen in figs. 1A and 1B), each of the leads including a plating layer (¶¶ 63 - 65), a lower surface of each of the leads (bottom surface of 102; ¶ 57) has a first section and a second section (different sections of bottom surface of 102) that are exposed from the molded resin part at a lower surface of the resin package (bottom surface of 101a/101b) with the first section being substantially flush with the lower surface of the resin package and the second section being disposed closer toward an upper surface of a corresponding one of the leads than the first section with respect to a thickness direction of the corresponding one of the leads (¶ 58: a flat plane while having microscopic irregularity, grooves, and holes, which allows different heights in different parts of the bottom surface of 102, therefore first section is the flat plane and second section is the microscopic irregularity, grooves, and holes); and
a light emitting element (103) mounted on the bottom surface of the recessed portion.

Allowable Subject Matter
Claims 2 - 5 and 7 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matter of claims 2 and 7. Claims 3 - 5 depend from claim 2 directly/indirectly. Claims 8 - 10 depend from claim 7 directly/indirectly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818